DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The drawing objection of 11/10/20 has been withdrawn in view of the amended drawings of 2/10/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	With respect to claim 10, lines 3-4, the limitation “wherein A is selected from the group consisting of Al, Ga, Sc and In, and wherein A comprises Ga and Al”, is confusing. Could A ever be Sc or In?
claim 12, lines 10-11, the limitation “wherein A is selected from the group consisting of Al, Ga, Sc and In, and wherein A comprises Ga and Al”, is confusing. Could A ever be Sc or In?
The rejection of claims 1 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the claim amendments of 2/10/21.

Allowable Subject Matter
Claims 1, 3-9, 11 and 13-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
In a lighting device including a solid state light source configured to provide blue light having a peak wavelength selected from the range of 430-455 nm, a first luminescent material and a second luminescent material configured to convert part of the blue light into first luminescent material light and part of one or more of the blue light and the first luminescent material light into second luminescent material light, prior art has failed to show or suggest the following combination of limitations  the solid state light source, the first luminescent material, and the second luminescent material are selected to provide at a first setting of the lighting device white lighting device light having a CRI of at least 90, a gamut area index (GAI) of at least 100, a R9 value of at least 70 and a R50 value of at maximum 455 nm, wherein the R50 value is defined as a first wavelength (λ50) in a spectral distribution of the white lighting device light at the first setting, wherein the first wavelength (λ50) is a wavelength closest to the peak  PWl) but at longer wavelength than the peak wavelength (λ PWl) of the blue light where the peak intensity (I50) is 50%  of the intensity (IPwl)  at the peak wavelength (λ Pwl), and wherein the first luminescent material light has an intensity in one or more of the green wavelength range and yellow wavelength range having a CIE ui', and the second luminescent material light has an intensity in one or more of the orange wavelength range and red wavelength range having a CIE u2', wherein the first luminescent material and the second luminescent material are selected to provide said first luminescent material light and said second luminescent material light defined by a maximum ratio of CIE ui' and CIE u2' being CIE u2' = 1.58 * CIE ui' + 0.255, and a minimum ratio of CIE ui' and CIE u2' being CIE u2' (221) = 2.3 * CIE ui' + 0.04.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In the correspondence of 2/10/21, there were no remarks directed to or amendments to claims 10 or 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LAURA K TSO/Primary Examiner, Art Unit 2875